Mr. Justice Lawrence delivered the opinion of the Court: It is insisted in this case, in behalf of the railway company, that although the road was not fenced, and had been open and. operated more than six months, yet as six months had not elapsed since it came into the possession of this company, it can not be held-liable. If such a construction were to obtain, the statute would become a dead letter as to any road that might be sold, for a period of six months after the change of ownership. Such a construction can not be tolerated. The statute requires a road to be fenced at the end of six months .after it is opened, and every new owner takes possession subject to all the consequences that result from a disobedience to the law, so .far as liability for injuries to third persons is concerned. The purchasing company knows the condition of the road and the liabilities that may result from that condition, and it voluntarily assumes them for the sake of such advantages as it expects to derive from operating the road. The judgment is affirmed. Judgment affirmed.